        Case 2:18-cv-01393-MRH Document 22-1 Filed 12/14/18 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT CARR INSURANCE AGENCY, INC.,:
individually and on behalf of all those :
similarly situated                      :
                                        :
       vs.                              :                   2:18-CV-01393
                                        :
CAREER ADVANTAGE OF MAHONING            :
VALLEY, INC., CAREER ADVANTAGE, INC. :                      Judge Peter J. Phipps
OF LAWRENCE COUNTY, CAREER              :
ADVANTAGE, INC. OF MERCER COUNTY, :
KIMBERLY ANGELO-GABRIEL, and JOHN :
DOES 1-12                               :


                                         ORDER OF COURT



               AND NOW this ______ day of _____________, 20____, the Motion to Dismiss

Pursuant to FRCP 12(b)(6) filed on behalf of Defendant, Kimberly Angelo-Gabriel, is hereby

granted and the claims set forth in Plaintiff’s Count I and Count II of the Class Action Complaint

are dismissed with prejudice.




                                                    By the Court


                                                    _____________________________
